Citation Nr: 0815209	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-36 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

Entitlement to compensation (DIC) under 38 U.S.C.A. § 1151 as 
a result of VA treatment, to include claimed right and left 
shoulder disabilities, bilateral hip disability and bilateral 
leg condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to October 
1952.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from  August 2004 and April 2006 rating decisions 
by the RO that denied the veteran's claims for compensation 
benefits under 38 U.S.C.A. § 1151 as the result of VA 
treatment, to include right and left shoulder disability, 
bilateral hip disability and bilateral leg condition.  

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In his March 2008 hearing testimony, the veteran identified 
medical evidence that was relevant to his claim that had not 
been associated with the claims file.  Specifically, the 
veteran indicated that he had been seen by his private 
physician, Dr. Fisher, and had been treated at St. Mary's 
Hospital, Cabell Huntington Hospital, Columbus, Ohio, 
Methodist Hospital and the VA Medical Center in Huntington, 
West Virginia.  

The veteran indicated that he was status post total bilateral 
hip replacement and had had bilateral shoulder replacement as 
well, all since he was treated for physical therapy in early 
2000 by VA.  

Here, the Board notes that the veteran's claims file contains 
medical records from St. Mary's Hospital and Cabell 
Huntington Hospital dated in 1999 and earlier, and also 
records from the VA Medical Center dated as of June 2007.  
There are also records of the veteran's treatment with Dr. 
Fisher dated as of February 2001.  The records from these 
providers since these dates, however, have not been 
associated with the veteran's claims file.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies 
here.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  This 
case must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his shoulders, hips and legs.  This 
should specifically include medical and 
treatment records from the Huntington, 
West Virginia, VA Medical Center dated 
since June 2007, from St. Mary's Hospital 
and Cabell Huntington Hospital, dated 
since 1999, from the veteran's private 
physician, Dr. Fisher, dated since 
February 2001, and from Columbus, Ohio, 
Methodist Hospital, dated since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, and only if warranted by any 
additional evidence received, the RO 
should arrange for the veteran's claims 
folder to be reviewed by the examiner who 
prepared the March 2004 VA examination 
report (or a suitable substitute if that 
examiner is unavailable), for the purpose 
of preparing an addendum that addresses 
whether any additional evidence 
associated with the veteran's claims file 
since March 2004 indicates whether the 
veteran has bilateral shoulder, bilateral 
hip, and bilateral leg conditions that 
resulted from negligence or fault on the 
part of VA treatment providers, 
specifically VA physical therapy care in 
early 2000.  It is imperative that the 
examiner who is designated to examine the 
claims file reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should also comment on whether 
any bilateral shoulder, bilateral hip, or 
bilateral leg disability was a condition 
not reasonably foreseeable as a result of 
the veteran's VA physical therapy care in 
early 2000.  In rendering an opinion, the 
examiner should cite, as appropriate, to 
the veteran's private and VA treatment 
records.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.  The RO should furnish the 
veteran a relevant Supplemental Statement 
of the Case, to include notification of 
the law and regulations pertinent to the 
veteran's claim under 38 U.S.C.A. § 1151 
and afford him a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

